    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271         Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIV ISION


Joshua Frederick Davis,             )
                                    )
               Petitioner,          )
       vs.                          )                 Criminal No. 2:16-0381-RMG
                                    )
United States of America,           )
                                    )
               Respondent.          )                 ORDER
____________________________________)

       This matter comes before the Court on Joshua Davis’s pro se petition to vacate his

sentence under 28 U.S.C. § 2255. Petitioner has submitted multiple filings in support of his

petition totaling more than 500 pages, much of it handwritten. (Dkt. Nos. 220, 220-1, 220-2,

220-3, 235-2, 257). The Government has submitted a memorandum in opposition. (Dkt. No.

248-1). The Government, at the Court’s direction, filed additional documents and affidavits

relating to Petitioner’s rejection of one of his plea offers. (Dkt. No. 270, 270-1, 270-2, 270-3,

270-4, 270-5, and 270-6).1

                                       Factual Background

       Petitioner was indicted on April 10, 2016 on four counts: Possession with Intent to

Distribute Methamphetamine, Cocaine Base (crack cocaine) and Cocaine on December 28, 2015

and February 8, 2016 (Counts 1 and 4); Felon in Possession (Count 2); and Use of a Firearm

during and in relation to a Drug Trafficking Crime (Count 3). (Dkt. No. 1). Petitioner moved to

suppress from evidence drugs discovered as a result of traffic stops on December 28, 2015 and



1
  Petitioner filed motions to compel the Government and his defense counsel, Ms. Williams, to
produce all emails regarding plea negotiations. (Dkt. Nos. 264, 269). The Government filed all
emails with the Court. (Dkt. No. 270). Consequently, the Court denies as moot Petitioner’s
motions to compel. (Dkt. Nos. 264, 269).
                                                 1
    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271           Page 2 of 13




February 7, 2017, and drugs and a gun discovered at Defendant’s residence on December 28,

2016 following the issuance of a search warrant obtained after the traffic stop.

       Petitioner’s court appointed trial counsel, Ms. Susan Williams, vigorously pursued the

suppression motion. She sought and obtained Court approval of an expert to challenge an alert

by a police dog that was part of the December 28, 2015 traffic stop. Ms. Williams obtained and

reviewed the training records of the police dog involved in the December 28, 2015 traffic stop.

She then ably participated in a two-day evidentiary hearing on the suppression motion.

In the course of the evidentiary hearing, Ms. Williams cross examined the various law

enforcement officers involved in the two challenged traffic stops and the issuance of the search

warrant of Petitioner’s home. She offered an expert witness challenging whether the police dog

actually alerted to the presence of drugs in Petitioner’s vehicle and cross-examined the

Government’s police dog expert. Ms. Williams and the Government prosecutor skillfully

presented their evidence and legal arguments in support of and in opposition to the Petitioner’s

suppression motion.

       The Court issued a 21-page order on June 19, 2017 that exhaustively addressed the

numerous factual and legal issues raised by Petitioner in his motion to suppress and evidentiary

hearing. The Court denied all aspects of Petitioner’s motion to suppress. (Dkt. No. 149). The

Fourth Circuit subsequently affirmed the Court’s rulings on the suppression motion. United

States v. Davis, 760 Fed. Appx. 220 (2019), cert denied 140 S. Ct. 272 (2019).

       Petitioner appeared before the Court on June 29, 2017 to enter a guilty plea pursuant to a

plea agreement mutually agreed to by the Petitioner and the Government. Petitioner agreed to

plead guilty to three of the four counts in the indictment, with the Government’s agreement to

dismiss the 18 U.S.C. § 924(c) count and to preserve the Defendant’s right to seek appellate



                                                 2
       2:16-cr-00381-RMG        Date Filed 04/21/21      Entry Number 271         Page 3 of 13




review of the Court’s ruling on the motion to suppress. (Dkt. No. 151). In the course of the plea

colloquy with the Court prior to the acceptance of the guilty plea, Petitioner stated he was

satisfied with Ms. Williams’s representation, that she had done everything he asked her to do,

and that there was nothing further he wanted her to do before the Court proceeded with his guilty

plea. (Dkt. No. 180 at 6). Petitioner readily acknowledge his guilt regarding the possession of

drugs, explaining that “the purpose of the suppression hearing was not to contest whether I have

the drugs, just whether my rights were violated in the process.” (Id. at 21). After discussing

with Petitioner the elements of each of the counts to which he was pleading, the Court asked

Petitioner: “And what you’re telling me is that you acknowledge as to count one, count two, and

count four, you’re guilty as charged, is that correct, sir?” Petitioner responded, “Yes sir.” (Id. at

26).

         A Pre-Sentence Report was prepared in advance of Petitioner’s sentencing. His Total

Offense Level was 35 and Criminal History was VI, with a Guideline Range of 292-365 months.

Petitioner’s prior convictions, including multiple convictions for possession with the intent to

distribute illegal substances, resulted in his designation as both a Career Offender and an Armed

Career Criminal. (Dkt. No. 169 at 10-12). The Court sentenced Petitioner at the bottom of the

Guidelines range, to 292 months. (Dkt. No. 171). Petitioner’s sentence was later affirmed by the

Fourth Circuit. United States v. Davis, 760 Fed. Appx. 220 (2019).

                                          Legal Standard

         A petitioner seeking § 2255 relief for alleged ineffective assistance of counsel bears the

burden to show (1) that his trial or appellate counsel’s performance fell below an objective

standard of reasonableness; and (2) that a reasonable probability exists that but for counsel’s

ineffective assistance, the result of the proceeding would have been different. Strickland v.



                                                  3
    2:16-cr-00381-RMG            Date Filed 04/21/21        Entry Number 271        Page 4 of 13




Washington, 466 U.S. 668, 694 (1984). The Court must apply a “strong presumption” that

counsel’s performance fell within the “wide range of reasonable professional assistance,” and the

errors must be “so serious that counsel was not functioning as the counsel guaranteed the

defendant by the Sixth Amendment.” Harrington v. Richter, 562 U.S. 86, 104 (2011).

          Courts are reluctant to characterize tactical or strategic decisions by counsel as ineffective

assistance. Carter v. Lee, 283 F. 3d 240, 249 (4th Cir. 2002). A “strong presumption” exists that

counsel’s actions were the function of trial tactics and not “sheer neglect.” Harrington, 562 U.S.

at 109. Further, a failure of counsel to raise every conceivable claim or argument is not a basis

to find ineffective assistance. Engle v. Isaac, 456 U.S. 107, 134 (1982). Indeed, it is well

recognized that “experienced advocates since time beyond memory have emphasized the

importance of winnowing out weaker arguments . . .” Jones v. Barnes, 463 U.S. 745, 751

(1983).

          Additionally, under Strickland, the petitioner must show prejudice, that it is reasonably

likely the result would have been different but for counsel’s errors and that the proceeding was

fundamentally unfair or unreliable. Harrington, 562 U.S. at 104. Where a petitioner claims that

he lost a plea offer due to ineffective assistance of counsel, he must show by a preponderance of

the evidence that, but for his counsel’s ineffective assistance, he would have accepted the offer.

Missouri v. Frye, 556 U.S. 134, 150 (2012).

                                               Discussion

          Petitioner asserts nine grounds for his habeas petition, which the Court addresses below:

          A.     Ineffective Assistance of Trial Counsel (Ground Two):

          Petitioner claims that his trial counsel, Ms. Williams, failed to explain to him some of the

elements of the charges against him, gave him bad legal advice, and was under personal financial



                                                    4
    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271        Page 5 of 13




pressures, “which could be the cause for some of the mistakes she made.” (Dkt. No. 220 at 10-

11). The record before the Court and the Court’s personal observations of the performance of

Ms. Williams on behalf of Petitioner do not support a claim of ineffective assistance of counsel.

To the contrary, Ms. Williams was extremely diligent in her pursuit of Petitioner’s suppression

claims, which included gathering voluminous records relating to the challenged searches,

retaining an expert from California to appear and testify, and ably conducting an evidentiary

hearing on the motion to suppress that extended over two days. Ms. Williams’s efforts on

Petitioner’s behalf were well within the objective range of competent representation and

exceeded that standard.

       In regard to the claim that Petitioner did not have an understanding of the charges against

him, during the plea colloquy, the Court carefully explained each element of each charge

pending against him. (Dkt. No. 180 at 9-11). Petitioner confirmed his understanding of the

charges against him, and the Court then stated: “I do find the defendant comprehends and

understands the nature of the charges against him, and generally what elements the Government

would have to prove if a trial were held.” (Id. at 11). Petitioner further confirmed to the Court

that he was fully satisfied with the performance of his attorney and there was nothing else he

wanted her to do before proceeding with his guilty plea. (Id. at 6).

       Petitioner asserts that he turned down one of the Government’s plea offers, which would

have allowed him to plead to a single count (Count Four), which involved possession with the

intent to distribute methamphetamine. Petitioner asserts that he rejected this plea offer because

Ms. Williams told him that the Government was required to produce the drugs and guns at a May

25, 2017 suppression hearing to establish chain of custody and that the failure to produce the

drugs and guns would result in the evidence being suppressed. (Dkt. Nos. 220 at 10; 220-3 at



                                                 5
    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271         Page 6 of 13




122; 257 at 10-11). Petitioner asserts Ms. Williams was in error and the evidence was not

suppressed even though the guns and drugs were not produced at the May 25, 2017 suppression

hearing. Petitioner argues that Ms. Williams’s performance constituted ineffective assistance of

counsel because he allegedly lost an attractive plea offer in reliance on Ms. Williams’s advice

and subsequently had to plead to a less favorable plea offer.

       A review of the voluminous record before the Court reveals no error whatsoever on Ms.

Williams’s part. Ms. Williams filed an initial motion to suppress on December 5, 2016 and an

evidentiary hearing was set on that motion for May 25, 2017. (Dkt. No. 43). On May 8, 2017,

Ms. Williams filed a supplemental motion to suppress that raised for the first time the chain of

custody issue. (Dkt. No. 111). The Court entered an Order on May 17, 2017 directing the

Government to file a response to the supplemental motion to suppress by June 9, 2017 and

advising the parties that the chain of custody issue would be addressed in a later hearing after the

parties had fully briefed the issue. (Dkt. No. 127). Addressing the chain of custody issue was

delayed to allow the parties a full opportunity to brief the issue. The May 25, 2017 hearing dealt

with a broad range of other suppression issues.

       The record contains extensive communications between the Government prosecutor and

Ms. Williams over the offer to plead guilty to Count Four.2 The offer was extended by the

Government on May 15, 2017 and provided for a possible sentencing range of 5-40 years, the

statutory range for the charged drug offense. (Dkt. No. 270-4 at 45-46). Ms. Williams



2
  In its initial response to Defendant’s motion to vacate his sentence, the Government inaccurately
denied it had ever offered a plea to a single count. (Dkt. No. 248-1 at 7). The Court directed the
Government to produce all communications regarding its plea negotiations with Ms. Williams and
directed Ms. Williams to file an affidavit detailing her recollections of the plea discussions. (Dkt.
No. 258). Ms. Williams produced documents plainly showing that Defendant had received a single
count plea offer and rejected it. The Government prosecutor acknowledged his oversight and
confirmed Defendant did receive a plea offer to plead to Count Four of the Indictment.
                                                  6
    2:16-cr-00381-RMG           Date Filed 04/21/21       Entry Number 271         Page 7 of 13




responded that Petitioner would not accept such a broad sentencing range, but would likely

accept a plea to anything less than 10 years. (Id. at 54). The prosecutor responded that

Petitioner’s criminal history would make a sentence in that range not acceptable to the

Government. (Id.). The Government set a deadline for acceptance of the offer on May 19, 2017.

       Ms. Williams met with Petitioner at the detention center on May 17, 2017 and he was

made aware of the Court’s order delaying the chain of custody issue to a later date beyond the

already scheduled May 25, 2017 suppression hearing. Ms. Williams recommended Petitioner

take the Government’s plea offer, but Petitioner insisted on a definite number for his sentence.

(Dkt. No. 270-2 at 12). Ms. Williams subsequently advised the prosecutor that Petitioner “won’t

plead unless we have an absolute certain number decided.” (Dkt. No. 270-5 at 14, 18).

       The Court conducted two days of hearings on Petitioner’s original motion to suppress on

May 25 and 31, 2017. On June 19, 2017, the Court denied the Defendant’s original motion to

suppress. (Dkt. No. 149). Petitioner appeared before the Court on June 29, 2017 to plead guilty

pursuant to a conditional plea agreement, which preserved his right to file an appeal regarding

the Court’s order denying suppression. As previously mentioned, Petitioner told the Court under

oath that he was satisfied with Ms. Williams’s representation and there was nothing else he

wanted her to do before he entered his plea. (Dkt. No. 180 at 6).

       In sum, the chain of custody issue was not addressed at the May 25, 2017 hearing

because the Court carried over the issue to a later date to allow the parties to fully brief the issue.

Petitioner elected to plead guilty before the Court had the opportunity to address the chain of

custody issues, but that was his choice when he elected to enter a guilty plea on June 29, 2017.

There is no evidence in this record to support the claim that Ms. Williams was in any way

ineffective regarding the chain of custody issue.



                                                    7
    2:16-cr-00381-RMG           Date Filed 04/21/21       Entry Number 271         Page 8 of 13




        In addition to failing to show any act or omission of Ms. Williams that constituted

ineffective assistance of counsel, Petitioner has not carried his burden of showing any prejudice

flowing from her alleged ineffective assistance. Petitioner was caught twice with significant

amounts of drugs in his personal vehicle in traffic stops that occurred six weeks apart and still

more drugs and a gun were located in his residence after the first traffic stop. Both traffic stops

and the subsequent searches were handled by competent law enforcement officers who met

constitutional requirements in conducting the searches. In short, Petitioner’s prejudice comes not

from the work of his diligent trial attorney, but from his persistent engagement in drug

distribution after multiple arrests, convictions, and periods of incarceration. Petitioner has only

himself to blame for his convictions and significant period of incarceration. Further, the

documented record of plea negotiations shows that Petitioner rejected the single count plea offer

because he was unwilling to plead to a sentence that covered the full statutory range of 5-40

years. The Court finds that Petitioner has failed to carry his burden of demonstrating ineffective

assistance or prejudice regarding the representation of trial counsel. (Ground Two).

        B.      Ineffective Assistance of Appellate Counsel (Ground One):

        It is well settled that appellate counsel has no obligation to raise every conceivable issue

and that the selection of which issues to raise on appeal is a matter of judgment that must be

exercised by appellate counsel. Jones, 463 U.S. at 751-52. Petitioner’s court appointed

appellate counsel, Mr. Michael Hanzel, filed a thoroughly researched and well organized 60-

page opening brief and 18-page reply brief. His appeal focused on the traffic stop of December

28, 2015, raising challenges to the initial traffic stop, the Terry frisk, the delay while the original

officer waited for back-up, the free air sniff of the police dog, and the second search of

Defendant. (Fourth Cir. App. No. 18-4042, Dkt. Nos. 25, 47). Following the entry of a per



                                                   8
    2:16-cr-00381-RMG           Date Filed 04/21/21       Entry Number 271         Page 9 of 13




curiam order affirming the district court’s decision, Mr. Hanzel, on behalf of Petitioner,

unsuccessfully sought certiorari review to the United States Supreme Court. (Dkt. Nos. 74, 75).

       Petitioner asserts that Mr. Hanzel was ineffective because he “failed to properly argue the

dog alert issue” and failed to raise a variety of legal issues that Petitioner believes appellate

counsel should have raised. Petitioner also complains that appellate counsel failed to raise

various claims of ineffective assistance of counsel regarding Ms. Williams’s alleged deficiencies

at the trial level. (Dkt. No. 220 at 2-10). A review of appellate counsel’s brief raises numerous

issues focused on the traffic stop of December 28, 2015. This was obviously a strategic

judgment of defense counsel to drill down on what he thought was the most promising legal

issue without obscuring the argument with less persuasive and arguably groundless claims.

Petitioner seeks exactly the type of second guessing of appellate counsel’s strategy that is not

proper under Strickland. Additionally, Petitioner fails to carry his burden of showing any

prejudice from appellate counsel’s performance. The prejudice here is the record itself, based on

the facts showing Petitioner persisted in engaging in drug dealing despite multiple arrests,

convictions, and periods of incarceration. Appellate counsel, exercising professional judgment,

took his best shot in challenging the December 28, 2015 traffic stop, but the Fourth Circuit, like

this Court, concluded it met constitutional standards. Petitioner has failed to carry his burden of

showing ineffective assistance of counsel or prejudice regarding the representation of appellate

counsel. (Ground One).

       C.      Judicial Favoritism and Antagonism (Ground Three):

       Petitioner contends this Court was antagonistic to his suppression claims and showed

favoritism toward the Government. (Dkt. No. 220 at 11-15). There is no merit to this claim.

The Court approved defense counsel’s request for a $6,500 authorization to retain an expert on



                                                   9
    2:16-cr-00381-RMG         Date Filed 04/21/21       Entry Number 271         Page 10 of 13




the dog sniff issue and to fly the expert to Charleston from California for the hearing. (Dkt. No.

79). The Court then conducted an evidentiary hearing over two days on the suppression issues to

allow Petitioner a full and fair opportunity to put forward all evidence to support his claims.

(Dkt. Nos. 138, 142). The Court thereafter carefully analyzed each of Petitioner’s claims in a

detailed 21-page order, ultimately concluding none of the claims had merit. (Dkt. No. 149).

These rulings were subsequently affirmed by the Fourth Circuit on appeal. United States v.

Davis, 760 Fed. Appx. 220 (2019). A judge’s adverse ruling, after carefully reviewing the

factual record and the law, does not constitute antagonism toward the defendant or favoritism

toward the Government.

       Petitioner also complains that in taking his guilty plea to Count Two, the Felon in

Possession count, the Court did not establish the element that the firearm had traveled in

interstate commerce. (Dkt. No. 220 at 15). Petitioner correctly noted that he stated at his plea

colloquy that he did not know whether his firearm had traveled in interstate commerce. (Dkt.

No. 180 at 23). The Court asked the Government what evidence it had to support a finding that

the firearm had traveled in interstate commerce. The prosecutor stated he had not brought the

full file with him and lacked immediate access to the evidence of the origin of the gun. (Id. at 23-

24). The Court then briefly adjourned the hearing, and the prosecutor arranged for a witness

from the Berkeley County Sheriff’s Department to appear and testify that Petitioner’s firearm

was manufactured outside South Carolina and had traveled in interstate commerce. (Id. at 24-25).

Petitioner’s trial counsel then stated that she was satisfied the requirement of an interstate nexus

was met. (Id. at 25).

       The Court finds that Petitioner failed to establish judicial favoritism or antagonism in the

handling of his case. (Ground Three).



                                                 10
    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271        Page 11 of 13




         D.     Prosecutorial Misconduct (Ground Four):

         Petitioner claims the Government prosecutor committed misconduct when he had the

Grand Jury indict Petitioner on possession of methamphetamine on Count Four without first lab

testing the methamphetamine for purity. (Dkt. No. 220 at 15-17). The Government noted that

the methamphetamine seized in the first traffic stop (Count One) was lab tested and determined

to be 97.9% pure, and methamphetamine seized from the residence was lab tested at 99.8% pure.

A local lab confirmed the methamphetamine from the February traffic stop was only tested to

confirm it was methamphetamine and the Government offered to have methamphetamine from

the February 2016 traffic stop tested as well for purity, but the Petitioner elected to go forward

with his guilty plea. (Dkt. No. 248-1 at 8-9). The Court finds that nothing about the manner in

which the Government prosecutor handled Count Four of the Indictment remotely suggests any

form of misconduct.

         Petitioner further alleges that the prosecutor suborned perjury by allowing Officer Rollins

to testify about the police dog’s common responses during free air sniffs of vehicles. (Dkt. No.

220 at 17). The Court heard the testimony of Officer Rollins and there was no suggestion that

his testimony was false or that the prosecutor suborned perjury.

         Petitioner has failed to establish the presence of any prosecutorial misconduct. (Ground

Four).

         E.     Effort to Relitigate Issues Related to the Search of December 28, 2015 (Grounds

                Five, Six, Seven and Eight):

         Petitioner contends that there was not reasonable suspicion for Petitioner’s December 28,

2015 traffic stop by Officer Rollins, the Terry search was improper, the police dog did not alert,

and the second search was improper. These are the very issues raised on Petitioner’s direct



                                                 11
    2:16-cr-00381-RMG          Date Filed 04/21/21      Entry Number 271         Page 12 of 13




appeal. It is well settled that where a defendant had a “full and fair” opportunity to litigate

claims on direct appeal, those claims are barred from subsequent review in an ensuing habeas

petition. Stone v. Powell, 428 U.S. 465, 494 (1976). Petitioner plainly had a full and fair

opportunity to address these issues on direct appeal. Consequently, the issues raised by Petitioner

in Grounds Five, Six, Seven, and Eight are not cognizable in his habeas petition. (Grounds Five,

Six, Seven, and Eight).

       F.      Challenge to Petitioner’s Armed Career Criminal Status (Ground Nine):

       Petitioner seeks to argue that he was not properly designated an Armed Career Criminal.

(Dkt. No. 220 at 25-27). This contention clearly could have been raised on direct appeal and

Petitioner is therefore barred from litigating this claim under a habeas petition. Further, the

record firmly establishes that Petitioner had three prior convictions for serious drug offenses,

thereby satisfying the requirements for an Armed Career Criminal under 18 U.S.C. § 924(e).

(Dkt. No. 169 at 10-12).

                                            Conclusion

       Based on the foregoing, Petitioner’s petition to vacate his sentence under 28 U.S.C. §

2255 is DENIED on all grounds.

                                   Certificate of Appealability

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue
       or issues satisfy the showing required by Paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims debatable or wrong and that any



                                                 12
    2:16-cr-00381-RMG          Date Filed 04/21/21       Entry Number 271        Page 13 of 13




dispositive procedural ruling by the district court is likewise debatable. Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F. 3d

675, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.



                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge



April 21, 2021
Charleston, South Carolina




                                                 13
